             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION

                                         *
CINDY DAVISON, Administrator
                                         *
of the Estate of Randall
                                         *
Davison,
                                         *

                                         ■k
        Plaintiff,
                                         ■k


             V                           *                   CV   616-039
                                         *


CALVIN BALL;     STACY THRIFT;           *
and JOHN DOE, Administrator              *
of the Estate of Steve Nicolou,          *
                                         *


        Defendants.                      *



                                   ORDER




        Pending before   the     Court   is     the    parties'     Stipulation     of

Dismissal with Prejudice.         (Doc. 135. )        The stipulation is signed

by all parties remaining in the case.             Pursuant to Federal Rule of
Civil Procedure 41(a) (1) (A) (ii) ,          the parties have agreed to the

dismissal of the above-referenced action with prejudice.                      IT IS

THEREFORE ORDERED that all of Plaintiff's claims asserted in this

matter are DISMISSED WITH PREJUDICE.                  The   Clerk shall TERMINATE

all deadlines and motions and CLOSE this case.                    Each party shall

bear its own costs and attorney's fees.

        ORDER ENTERED at Augusta, Georgia, this                         of October,

2018.




                                                                            JUDGE
                                               mTE^STATES DISTRICT COURT
                                               southern district of GEORGIA
